                    Case 3:21-cv-00690-JAM Document 1 Filed 05/19/21 Page 1 of 20



Pro Se 2 !Rev. 12/16) Complaint and Request for Injunction



                                        UNITED STATES DISTRICT COURT
                                                                          for the
                                                               District of Connecticut
                                                                                               El
                                                             BRIDGEPORT- - -- Division


                     FRIMPONG AMPADU                                        )
                                                                                    Case No.
                                                                            )
                                                                                               (to be.filled in by the Clerk's Qffice)
                                                                            )
                                                                            )
                              Plainttffrs)
(Write the fitll name of each plaintiff who is filing this complaint.       )
{fthe names of all the plain/if]~ cannot fit in lhe space ahol'e,           )
please wrile "see attached" in the space and al/ach an additional           )
page with thef11ll list o_fnames.)
                                                                            )
                                  -v-
                                                                            )
      BRIDGES AND TUNNELS, TRANSWORLD                                       )
                SYSTEMS, INC
                                                                            )
                                                                            )
                                                                            )
                               Defendant(s)
                                                                            )
(Write the.full name o_f each d({fendant who is being sued. ff the
names o_f all rhe defe11da111s ca11no1.fit in the space above, please       )
write "see attached" i11 the space a11d atrach an additional page
with /he ji1I/ !isl of names.)



                                    COMPLAINT AND REQUEST FOR INJUNCTION


I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                Name                                    FRIMPONG AMPADU
                                Street Address                          39 BUCKLAND ST #13223
                                City and County                         MANCHESTER, HARTFORD COUNTY
                                State and Zip Code                      CT 06042
                                Telephone Number                        8603272348
                                E-mail Address                          AMPADUFRIMPONG441@GMAIL.COM
                                                                                                     - - - - -- - - - - - - -

          B.         The Defendant(s)

                     Provide the info1mation below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.

                                                                                                                                         Page I of 6
                    Case 3:21-cv-00690-JAM Document 1 Filed 05/19/21 Page 2 of 20



Pro Se 2 (Re . I J 16) Complnlm an d Request for Injunction


                     Defendant No. 1
                                Name                                BRIDGES AND TUNNELS
                                Job or Title (if known)
                                Street Address                      P.O. BOX 1516
                                City and County                     ALBANY, RICHMOND
                                State and Zip Code                  NY, 12212
                                Telephone Number                    844-826-8400
                                E-mail Address        (if known)



                     Defendant No. 2
                                Name                                TRANSWORLD SYSTEMS, INC
                                Job or Title     (ifk1101m)

                                Street Address                      1105 SCHROCK ROAD SUITE 300
                                City and County                     COLUMBUS, FRANKLIN
                                State and Zip Code                  OHIO, 43229
                                Telephone Number                    866-84 7-0683
                                E-mail Address        (!flaw"1·n)



                     Defendant No. 3
                                Name
                                Job or Title    (if known)

                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address        (ifknown)



                     Defendant No. 4
                                Name
                                Job or Title    (if known)

                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address        (if known)




                                                                                                  Page 2 of 6
                      Case 3:21-cv-00690-JAM Document 1 Filed 05/19/21 Page 3 of 20



Pro Sc 2 (RcY. 12/16) Compl ai nt and Request for Injunction


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that appl_i~
                  ~    Federa l question                            D Diversity of citizenship
          Fill out the paragraphs in this section that apply to this case.

          A.          If the Basis for Jurisdiction Is a Federal Question

                      List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                      are at issue in this case.
                      15 USC 1692




          B.          If the Basis for Jurisdiction Is Diversity of Citizenship

                      I.         The Plaintiff(s)

                                 a.         If the plaintiff is an individual
                                            The plaintiff, (name)                                               , is a citizen of the
                                            State of (name)


                                 b.         Tfthe plaintiff is a corporation
                                            The plaintiff, (name)                                               , is incorporated
                                            under the laws of the State of (name)
                                            and has its principal place of business in the State of (name)



                                (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                same information for each additional plaintiff.)

                      2.         The Defendant(s)

                                a.          If the defendant is an individual
                                            The defendant, (name)                                               , is a citizen of
                                                                      -----------------
                                            the State of (name)                                               0 r is a citizen of
                                            (fo1·eig11 nation)



                                                                                                                            Page 3 of 6
                    Case 3:21-cv-00690-JAM Document 1 Filed 05/19/21 Page 4 of 20



Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction




                                b.         If the defendant is a corporation
                                           The defendant, (name)                                        , is incorporated under
                                                                     - - - - -- - -- -- - - - -
                                           the laws of the State of (name)                                        ' and has its
                                           principal place of business in the State of (name)
                                           Or is incorporated under the laws of (foreign nation)
                                           and has its principal place of business in (name)

                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                same infonnation for each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs of court, because (explain):




III.      Statement of Claim

          W1ite a short and plain statement of the claim. Do not make legal arguments. State as b1iefly as possible the
          facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
          was involved and what each defendant did that caused the plaintiffha1m or violated the plaintiffs rights,
          including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
          claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
          needed.

          A.         Where did the events giving rise to your claim(s) occur?
                     At 39 BUCKLAND ST #13223 MANCHESTER, CONNECTICUT 06042




          B.         What date and approximate time did the events giving rise to your claim(s) occur?
                      1. On or about February 20




                                                                                                                       Page 4 of 6
                    Case 3:21-cv-00690-JAM Document 1 Filed 05/19/21 Page 5 of 20



Pro Se 2 {Rev. 12/16) Complaint and Req!)est for Injunction


          C.          What are the facts underlying your claim(s)? (For example: What happe11ed to you? Whv did what?
                      Was anyone else involved? Who else smr vdiar happened?)

                      1. A letter from BRIDGES AND TUNNELS was delivered at my abode at 39 Buckland St #13223
                      Manchester, CT 06042
                      2. Plaintiff has not provided her express consent to BRIDGES AND TUNNELS to contact her through
                      any medium.
                      3. BRIDGES AND TUNNELS states that Plaintiff owes a debt and is harrasing Plaintiff with threats of
                      legal action for such alleged debt
                      4. BRIDGES AND TUNNELS is still sending communication to Plaintiff after a demand for validation and
                      a cease and desist has been sent to BRIDGES AND TUNNELS and signed return receipt received.
                      5. On March 29, 2020, BRIDGES AND TUNNELS caused a letter to be sent to Plaintiff at his abode
                      referenced above about the alleged debt BRIDGES AND TUNNELS is threatening about. Cont. Attached


IV.       Irreparable Injury

          Explain why monetary damages at a later time would not adequately compensate you for the irtjuries you
          sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
          could not be measmed.
         1. By doing the acts described in paragraph 1 through 2, BRIDGES AND TUNNELS is in violation of 15 USC
         1692c(a) by communicating with Plaintiff without his express consent or the express permission of a court of
         competent jurisdiction thereby entitling Plaintiff to recover damages pursuant to 15 USC 1692k
         2. By doing the acts described in paragraph 3 through 4, BRIDGES AND TUNNELS is in violation of 15 USC
         1692b(2) by stating that Plaintiff owes a debt thereby entitling Plaintiff to recover damages pursuant to 15 USC
         1692k
         3. By doing the acts described in paragraph 4 BRIDGED AND TUNNELS is in violation of 15 USC 1692d(2) by
         using threats and abusive language the consequence of which is to harass Plaintiff thereby entitling Plaintiff to
         recover damages pursuant to 15 USC 1692k. Continued in Attachment.



V.        Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.
         Plaintiff prays for judgment against BRIDGES AND TUNNELS and TRANSWORLD SYSTEMS, INC
         for the following:
         1. That BRIDGES AND TUNNELS and TRANSWORLD SYSTEMS, INC is causing, and have caused Plaintiff
         mental angiush and emotional distress.
         2. That BRIDGES AND TUNNELS and TRANSWORLD SYSTEMS, INC have violated, are violating and have
         caused Plaintiff's right to be violated.
          3. Awarding to Plaintiff damages, cost, expenses, compensatory damages, prejudgement interests, punitive
         damages.
         4. Awarding such other and further relief as the Court deems just and proper.




                                                                                                                        Page 5 of 6
        Case 3:21-cv-00690-JAM Document 1 Filed 05/19/21 Page 6 of 20




Ill.                         Statement of Claim




Continued ...



What are the facts underlying your claim(s)? (For example: What happened to you? Who did
what? Was anyone else involved? Who else saw what happened?)




5 .... The letter caused by BRIDGES and TUNNELS to be sent to Plaintiff is from
TRANSWORLD SYSTEM, INC.
6. TRANSWORLD SYSTEM, INC says Plaintiff owes a debt.
7. Plaintiff demanded validation of such debt, and a cease and desist from communicating with
Plaintiff but TRANSWORLD SYSTEMS, INC didn't comply and kept sending communication
after a signed return receipt was received by Plaintiff.
8. TRANSWORLD SYSTEMS, INC did not comply with Plaintiff demands and kept harassing
Plaintiff for the alleged debt.
9. TRANSWORLD SYSTEMS, INC used a symbol in the content of his letter that indicates he is
in the debt collection business.
10. BRIDGES AND TUNNELS used a symbol on his envelopes that indicates he is in the debt
collection business.
11. BRIDGES AND TUNNELS used obscene and profane language with the intent to harass
and abuse the Plaintiff. See Attached Exhibit Labeled A




IV.                                 Irreparable Injury



4 .. By doing the act described in paragraph 5, BRIDGES AND TUNNELS is in violation of 15
USC 1692c(a) by causing a letter to be sent to Plaintiff without his express consent or an
express permission of a court of competent jurisdiction.
        Case 3:21-cv-00690-JAM Document 1 Filed 05/19/21 Page 7 of 20




5. By doing the act described in paragraph 6, TRANSWORLD SYSTEMS, INC is in violation of
15 USC 1692b(2) by saying Plaintiff owes a debt thereby entitling Plaintiff to recover damages
pursuant to 15 USC 1692k
6. By doing the acts described in paragraph 7 through 8, TRANSWORLD SYSTEMS, INC is in
violation of 15 USC 1692d(2) by harassing Plaintiff in an attempt to collect a debt thereby
entitling Plaintiff to recover damages pursuant to 15 USC 1692k
7. By doing the acts described in paragraph 9, TRANSWORLD SYSTEMS, INC is in violation of
of 15 USC 1692b(5) by using a symbol in the content of his letter that indicates he's in the debt
collection business thereby entitling plaintiff to recover damages pursuant to 15 USC 1692k
8. By doing the acts described in paragraph 10, BRIDGES and TUNNELS is in violation of 15
USC 1692b(5) by using a symbol in the content of his letter and envelopes that indicated he's in
the debt collection business thereby entitling plaintiff to recover damages pursuant to 15 USC
1692k
9. By doing the acts described in paragraph 11, BRIDGES AND TUNNELS is in violation of 15
USC 1692d{2) by harassing the Plaintiff in an attempt to collect a debt thereby entitling plaintiff
to recover damages pursuant to 15 USC 1692k.
                     Case 3:21-cv-00690-JAM Document 1 Filed 05/19/21 Page 8 of 20



Pro Se 2.( Rev. I l 6)C61Tiploinl.and Request l~r Inj un ction



VI.        Certification and Closing

           Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best ofmy knowledge, information,
           and belief that this complaint: ( 1) is not being presented for an improper purpose, such as to harass, cause
           unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
           nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
           evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
           opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
           requirements of Rule 11.

           A.         For Parties Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case.

                      Date of signing:
                                                                                ...


                      Signature of Plaintiff
                      Printed Name of Plaintiff

           B.         For Attorneys

                      Date of signing:


                      Signature of Attorney
                      Printed Name of Attorney
                      Bar Number
                      Name of Law Finn
                      Street Address
                      State and Zip Code
                      Telephone Number
                      E-mail Address




                                                                                                                       Page 6 of 6
Case 3:21-cv-00690-JAM Document 1 Filed 05/19/21 Page 9 of 20




 //fr N.C w ();/ L[J
            ~Y.{ft:- l(J~                               IN c
=£Xf/1 BIT~
           B
        Case 3:21-cv-00690-JAM Document 1 Filed 05/19/21 Page 10 of 20




                                              CERTIFIED MAIL#: 7020 0090 0000 7961 7891



                                    AFFIDAVIT OF TRUTH


Frimpong Ampadu, I, am that I am, a living soul, consumer in fact, original creditor, agent, over
18 years of age, being competent to testify and having first hand knowledge of the facts herein,
      declares under penalty of perjury of the laws of the United States of America, that:

1. On or about April 3, 2021, a mail from TRANSWORLD SYSTEMS INC ("Respondent") was
delivered in the mailbox at my abode at 39 BUCKLAND ST #13223 MANCHESTER, CT
06042.

2. The undersigned consumer has not provided an express consent to RESPONDENT to contact
consumer through any medium nor is there on the record a judgement from a court of competent
jurisdiction giving debt collector permission to contact consumer. RESPONDENT has violated
consumer's right to privacy. See: 15 USC 1692c(a)

3. RESPONDENT says_consumer owes a debt and uses obscene language to harass and abuse•
the consumer in an attempt to collect such debt. See: 15 USC 1692d(2), (EXHIBIT 1)

4. RESPONDENT has been furnished an invoice by the consumer to remit payment to remedy
the injuries in the attached EXHIBITS for violations under The Fair Debt Co11ections Practices
Act.




In witness hereof, I hereunto set my hand and official seal.

                                                 ·- --------
                                               : d~MEUNDA ~ ~VEN
                                                NOTMYPlBJCCF<XHe::nCUl"
                                                M(Canmssloo&st8S 11r.Dmi
            Keturn Mail un1y:
                         Case 3:21-cv-00690-JAM Document 1 Filed     05/19/21
                                                            1 :Sl .l:'llys1ca1      Page 11 of 20
                                                                               Aaaress:
            P.O. Box 15618                                  TRANSWORLD SYSTEMS INC.
            Wilmington, DE 19850-5618                       1105 SCHROCK ROAD SUITE 300
            900.5519.TOLL                                   COLUMBUS, OH 43229

            MIIIIIH!Rllllllllllllfflll~                               fri B I -,-                     1
                                                                                                       ~•-
                                                                                                                      35 0
                                                                                                                          ~



            Calls to or from this company may be monitored                                            Date: March 29, 2021
            or recorded.                                                                              Our Account#: 1%80713
                                                                                                      Creditor: MTA BRIDGES AND TUNNELS
                                                                                                      Creditor's Account#: 588267444-T21746620273 l-O 1
                                                                                                      Regarding: T21746620273 l
           l1l'l1•''l•'l•'•'11'·'· 111 11''1•'l•l1111·11 1111• 111 •1••11 11•·11l 1   118000-117      Violation Code: 00000000000
                      FRIMP0NG AMPADU                                                                 Plate#: AX34274
                      39 BUCKLAND ST APT 1322-3                                                       Balance Due: $109.50
                      MANCHESTER CT 06042-7727




--   MTA BRIDGES AND TUNNELS has placed your account(&) with this office for collection. This is a request for paymeRt. As the
     registered owner(s)/operator(s) of this vehicle associated with the License Plate involved with the violation listed above you are
     responsible for the toll and violation fee placed by MT A BRIDGES AND TUNNELS. Please return the lower section of this notice, or a
     copy thereof, with your payment.

     Make your check or money order payable to TRANSWORLD SYSTEMS INC. and mail it in the enclosed envelope.

     For more information, go to http://www.e-zpassny.com and c1ick on "Violations".
     Unless you notify this oftic if bin JO day after rei!ei 'ng thi. notice ttint ou dispute the aUdity of this debt, or any 1,onion
     thereof this office will a sumc this debt is valid. If you oolif thi office in "'ritlng within 30 day11 after reccivinl"! this notice that
     you di!lputc tltis debt, or any portion thereof, tbi offic will obh\in verification or the debt or a copy of a judgment and mail you a
     copy of su ·h verification or judgment. If you requcs of thi office in writ.in~ within Oday after r ~ceivin • thi notice. this office
     will 1>rmide you with the name and address of the origin I creditor, if different from the current creditor.
     This is an attempt to collect unpaid tolls and/or violation fees. Any information obtained will be used for that purpose. This is a
     communication from a debt collector.
     Office Hours: Monday through Thursday 8:00am to 9:00pm, Friday 8:00am to 5:00pm, Saturday 8:00am to 12:00pm (ET)
     You may also make payment by visiting us on-line at hltps://payments.tsico.com. Your unique registration code is 1968071322.
     This collection agency is licensed in Connecticut, License Number: CCA-BCH-1130703.
     If you have an income tax refund, perhaps you can use the proceeds to pay this account.


            PLEASE RETURN THIS PORTION WITH YOUR PAYMENT (MAKE SURE ADDRESS SHOWS THROUGH WINDOW)
     ------------------------------------------------------
      TSI Physical Address:                          Balance Due                                   Our Account #
     TRANSWORLD SYSTEMS INC.
     1105 SCHROCK ROAD SUITE 300                                                                   19680713                                                                       $109.50
                                                                                                   FRIMPONG AMPADU


                                                                                                                                                •
     COLUMBUS, OH 43229
     1~800-234-3550                                                                                        Payment Amount

                                                                                                       $                                          II
         Check tiere If your addran haa ohangod and print
         your new addrna In th apace provided below,

                                                                                                     Send payment and correspondence to:

                                                                                                     TRANSWORLD SYSTEMS INC.


     I
                                                                                                     PO BOX 15110
                                                                                                     WILMINGTON, DE 198505110
                                                                                                     1111M 11111 1I• 1111 11 1111111 •1'111 1I111 1I'h 1111111 ,I ,1,1,111 1111
                                                                                                                                                                                  P55111
                                                                                                                                                                                       117
          0900 000019680713 1 0•• 1 • 950 1 0000 b
      Case 3:21-cv-00690-JAM Document 1 Filed 05/19/21 Page 12 of 20




                                                CERTIFIED MAIL#: 7020 0090 0000 7961 7891



                                                      Send ALL Correspondence to:
                                                              ELENA MACOVEN
                                                Notary Acceptor whose Business Address is:
                                                        35..J1 TALCOTTVILLE ROAD
                                                               VERNON, CT 06066



                        DEMAND FOR VALIDATION

Date: April 05, 2021



FROM:
        FRIMPONG AMPADU
        39 BUCKLAND ST #13223
        MANCHESTER, CT 06042



TO:
        TRANSWORLD SYSTEMS INC.
        1105 SCHROCK ROAD SUITE 300
        COLUMBUS, OH 43229




Re:Account#:19680713
   Regarding:T217466202731




Be advised that this is not a refusal to pay, but a NOTICE sent pursuant to the Fair Debt
Collection Practices Act, 15 USC 1692g stating your claim is disputed and validation is
requested.

 This is NOT a request for "verification" or proof of my mailing address, but a request for
_VALIDATION made pursuant to the above named Title and Section. I respectfully request your
 offices provide me with competent proof that I have any legal obligation to pay this alleged debt.
         At this time, I will inform you that if your offices have reported invalidated information to
 any of the 3 major credit bureaus (Equifax, Experian and Transunion) this action might
 constitute fraud under both Federal and State Laws. Due to this fact, if any negative mark is
        Case 3:21-cv-00690-JAM Document 1 Filed 05/19/21 Page 13 of 20




found on any of my credit reports by your company or the company that you represent, I will not
hesitate in bringing legal actions against you and your client for the following:



    1. Violation of the Fair Debt Collection Practices Act
    2. Violation of the Fair Credit Reporting Act
    3. Defamation of Character



If your offices are able to provide the proper documentation as requested in the following
Declaration, I will require at least 30 days to investigate this information, during which time all
collection activity must cease and desist. Also, during this validation period, if any action is
taken which could be considered detrimental to any of my credit reports, I will consult with my
legal counsel for a suit. This includes any listing of any information to a credit reporting
repository that could be inaccurate or invalidated. If your office fails to respond to this validation
request within 30 days from the date of your receipt, all references to this account must be
deleted and completely removed from your database.
    Case 3:21-cv-00690-JAM Document 1 Filed 05/19/21 Page 14 of 20




I demand all of the following:

       Name and address of alleged
       creditor:
                - - - - - - -- - - - - - - - - - - - -- - -
       Name on file of alleged debtor_ _ _ _ _ _ _ _ _ _ _ __ _ _ _ __

       Alleged account number_ __ _ _ _ _ __ _ _ _ _ __ _ _ _ _ __ _

       Address on file for alleged
       debtor
               - - - - -- - - - - - - - -- - - - - - - - - - - - -- -


       Amount of alleged debt_ __ _ _ _ __ __ __ _ _ _ _ _ __ _ __

       Date(this alleged debt became payable). _ _ _ __ _ _ _ _ _ _ _ _ __ _

       Date of original charge or delinquency_ __ __ _ _ _ _ _ _ _ _ _ __ __

       Was this debt assigned to a debt collector or purchased?



       Amount paid if debt was purchased._ _ _ __ _ __ _ _ _ _ _ _ _ __ _

       Commission for debt if collection efforts are successful.
                                                               - - -- - -- - -- - -

       Also include the following in your letter:

           •   Agreement with your client that grants TRANSWORLD SYSTEMS INC. the
               authority to collect this alleged debt.
           •   Signed agreement Debtor has made with Debt Collector, or other verifiable proof
               Debtor has a contractual obligation to pay Debt Collector.
           •   Any agreement that bears the signature of Debtor, wherein agreed to pay
               Creditor
           •   All statements while this account was open.
           •   Have any insurance claims been made by any creditor regarding this account?
               Yes_             No_
           •   Has any judgement been obtained by any creditor regarding this account?
               Yes_            No_
     Case 3:21-cv-00690-JAM Document 1 Filed 05/19/21 Page 15 of 20




Please provide the name and address of the bonding agent for TRANSWORLD SYSTEMS
INC., in case legal action becomes necessary:

Authorized signature of Creditor._ _ _ __ _ __ _ _ _ __

Date:_ _ _ _ __ _ __ _ _ __ _ _ __

You must return this form completed along with copies of all requested information, assignments
or other transfer agreements, which would establish your right to collect this alleged debt within
30 days from the date of your receipt of this letter.

Your claim cannot and WILL NOT be considered if any portion of this form is not completed and
returned with copies of all requested documents. This is a request for validation made pursuant
to the Fair Debt Collection Practices Act.

Please allow 30 days for processing after I receive this information.
     Case 3:21-cv-00690-JAM Document 1 Filed 05/19/21 Page 16 of 20




                            CEASE AND DESIST

Pursuant to 15 USC 1692c(c) I am notifying you in writing that I refuse to pay this alleged debt,
and I am demanding that you cease all forms of communication with me through any and all
mediums.

Pursuant to 15 use 1692c(c}(3}

I am invoking my specified remedy as a consumer, the original creditor, I am demanding all of
the following:

   1. Zero out the balance of this account.

   2. Delete all references to this account.

   3. Pay the attached invoice and compensate me for every violation labeled in the attached
      exhibit.
                                                                 Case 3:21-cv-00690-JAM Document 1 Filed 05/19/21 Page 17 of 20




 SENDER: COMPLETE THIS SECTION                                     COMPLETE THIS SECTION ON DELIVERY




                                                                  ~
  •                                                                        ~\uni ~. ?(ii.
                                                                   ,,.., ~
      Complete Items 1, 2, and 3.
  •   Print your name and address on the reverse
                                                                           ~                  . ;I
                                                                                                                      • Agent
      so that we can ratum the card to you.                                                                           0 Addressee
 •    Attach this card to the back of the mailplece,                                                            C. Date of Dellvely
      or on the front if space permits.                                                                         'l-f,J -d{)r}J
 1. Article Addrassed t o : ~              WtJtLL .D               0. Is ciel(va,y address different from Item 1? 0 Yes
                                                                      If YES, enter delivery address below:         No•
             51/S.Tt=rfl~
                        /NC·

        .s /)./   ,e
         I I05 SC-f/f!-~CI'- /,z&/JD
                   gw
       (-&/-alfl /3~ I 0tf J../2J!) d- Cf
                                                                 3. Service Type                           0 Ptlomy Ml!ll Expniad
                                                                 D Adult Slgna!uto                         • Flegla!ored Mlill"'
       1111111111111111   IIIII IIIIIIIIIII Ill Ill Ill II Ill   D Adu\t Slanatura Res1rfol.ed Dellvery
                                                                 D Cortltled Meue
                                                                                                           • Reglslored Mall Roolllc:tDd
                                                                                                             OellVllfY
         9590 9402 5402 9189 4993 29                             D CertJfled MallRNlllcbld DellYely        • Return   R ~ for
                                                                                                             Ml!l'llhllrld!ae
--::--:--;;--:--:-:--:---:----0---:----,----,-,.-,,-----j • Collect on DoUw,y                              • Slgf\O.IW9 Con11rm!ll!on'..
3-_  Artie!~ Number (Tr81111fer from servlca 1¢,pQ       E! ~II~:.i~ocy Restrtcted DeUvery                 0 Slgnatum ConflITTlnlJOI}
                                                                                                             Restr!cted Ooflvely
        7020 0090 0000 7961 7891                                         ldMllll
                                                                         $SOI)• RestrtctedDel!VllfY

 PS Form    3811, July 2015 PSN 7530-02-000·9053                                                          Domestic Return Receipt
     Case 3:21-cv-00690-JAM Document 1 Filed 05/19/21 Page 18 of 20




                     Notice of Default / Opportunity to Cure


FROM:
FRIMPONG AMPADU
39 BUCKLAND ST #13223
MANCHESTER, CT 06042



TO:
TRANSWORLD SYSTEMS, INC
1105 SCHROCK ROAD SUITE 300
COLUMBUS, OH 43229



Date: 04/21/2021


On or about April 05, 2021, the undersigned consumer presented ALLEGED VIOLATIONS OF
THE FAIR DEBT COLLECTIONS PRACTICES ACT with their AFFIDAVIT SWORN UNDER
PENALTY OF PERJURY and PROOF OF ALLEGATIONS to TRANSWORLD SYSTEMS
hereinafter "Respondent" with specific instructions to perform or rebut the allegations placed
upon him. These presentments were sent by USPS Certified Mail# 7020 0090 0000 7961 7891.
Respondent received these instruments, a copy of signed return receipt is attached as proof.
[Sea Exhibit 1]
       As the Respondent, you are now in default, and you are in agreement and have
stipulated to the terms of the undersigned's dated presentment through your dishonor.
You have the right to cure this fault and perform according to said terms within ten (10)
days from the receipt of this Notice of Fault.
       Should you fail to cure your fault, the undersigned consumer will obtain
Judgement against you solidifying your agreement and failure to contest acceptance.
Thank you for your prompt attention to this matter.
            Case 3:21-cv-00690-JAM Document 1 Filed 05/19/21 Page 19 of 20




                                                                                                 Transworld Systems Inc.
                                                                500 Virginia Drive I Suite 514 I Ft Washington, PA 19034
                                                                              Phone: 877-736-0504 Fax: 866-847-0683
                                                                             Hours of Operation: M-F 8:00am-5:00pm ET


       April 22, 2021

       (Via CFPB Po11al)
       Frimpong Ampadu
       39 Buckland Street # 13223
       Manchester, CT 06042

               Re: Creditor: MT A Bridges & Tunnels
                   Account No.: 588267444-T217466202731-01
                   Our Reference Number: 19860713-TOLL
                   Total Balance: $109.50

       Dear Frirnpong Ampadu:

       Transworld Systems Inc. (TSI) has received your complaint filed with the Consumer Financial
       Protection Bureau. TSI has researched this matter and the findings are set forth below:

       TSI requested and has received validation information for your account. Enclosed is the
       validation information TSI received from the creditor that corresponds to the above-referenced
       account. TSI has placed the referenced account in a restrictive status to prevent further collection
       activity in our office. It is TSI's intent not to have any further communication with you in
       reference to the above account. You may contact Dutchess Watson at (614) 791-4682 for any
       further questions regarding your account

       We have taken the information you have provided to us very seriously and appreciate your
       effotts in bringing your concerns to our attention. Let us state at the outset that it is not the
       policy or the practice of this company to engage in unfair. deceptive or misleading practices.
       Nor are such occurrences tolerated. Our employees are trained and are also regularly monitored
       for compliance purposes. Please be assured that your comments have been thoroughly reviewed
       and have not been taken lightly.

       Please note, TSI is investigating your allegations of misconduct. Should it be found that
       collector violated TST's policies and procedures relating to the handling of this account, the
       collector will be disciplined and retrained regarding TSI's policies and procedures.




THIS IS A COMMUNICATION J<'ROM A DEBT COLLECTOR. Tms COLLECTION AGENCY IS l,ICENSl:D IN CONNECTICUT, LJCF.NSE
NUMBER: CCA-950422.


CALLS TO OR FROM TRANSWORLD SYSTEMS INC. MAY BE MONITORED OR RECORDED FOR QUALITY ASSURANCE.

PAGRlOF2
                                                               Case 3:21-cv-00690-JAM Document 1 Filed 05/19/21 Page 20 of 20




•  Complete Items 1, 2, and 3.
•  Print your name and addnlss on the r9'Ml8                                                                     CAgent
   so that we can rvtum the card to you.                                                                         •   Mln,ssee
• AttaQh this ~to the back of the mallplece,                                                              c. Dale of Detlvery
 __or on the front If space~.
1. Artlc!eAddlnsedto:    TP-l}'JJb. /'V 0f<.t_ !)                D. la dellvay adcnae dlffilla'lt from 11am 1?
                                                                     "YES. en1er delivery addr9ss below:
                                                                                                                 D Yes
                                                                                                                 a No
    $--YYle-,,J!.1 I rJ c..                              .
    1/tPS
&1-11/;J.SCflf<.ocM.. /l.j) £-     I I:.3x;
         Bus.1 &ff "/3 ;;;.,;;). ,                                   -
     1111111111111111m1 111m1111111 1111111111111
          9590 9402 5829 0034 3951 41
                                                               15~                          Dehwy
                                                                • c«1ffled Mal Flaelrtct1ld De11v111y
                                                                                                      g ~~led
                                                                                                       o Awn Rec:ut tot
::--:--::--:--:'T""'.-:----:::------:--,=-=-=,,_____,....,,.__J • Collect 011 OelWery                    Mtnlh8ndise"
2. ArtlcleNumber([l'IWfelfrom~labe{J - ·                        • Co!reatonOi!l!VetyAaatdallldDellvefy OSlgrla!lnConflrmatlan,.
-     -                                                        i:u--"Aell                             0SlgnabnCanlJnnal!ocl
           7 • 2•   •• 9• ••••              7 9 b 1 7 9 21                ~ Fleltr1atacl 0e1t-..y       lleslllc:ted Delivery
:>S Form ffl1, July 2015 PSN 7530-02-000-9053                                                       Dolnesiic Ratum Receipt
